Citation Nr: 1122519	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  06-27 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for a calcific density in the right lung.

2.  Entitlement to an initial compensable evaluation for service-connected erectile dysfunction, as secondary to the service-connected left epididymitis with left vasectomy and epididymectomy.

3.  Entitlement to an increased evaluation for right renal calculus, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for left epididymitis, currently evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the disability rating for left epididymitis was increased from 0 percent to 10 percent in a July 2006 rating decision effective January 20, 2005 (the date of receipt of his claim for an increased rating).  The United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Veteran's appeal of the disability rating assigned for his service-connected left epididymitis remains open.

In September 2005, the Veteran submitted a signed form indicating that he would like to be scheduled for a hearing before a Member of the Board at his local VA office.  On his August 2006 Substantive Appeal, the Veteran indicated that he did not want a personal hearing.  The Veteran has made no further mention of a hearing.  The Board has therefore interpreted the Veteran's statements as reflecting that he no longer wishes for a hearing and, rather than delaying adjudication of his claims, considers the hearing request to be withdrawn.

Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

In September 2008 and June 2010, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in April 2010 and March 2011 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased disability ratings in excess of 10 percent for right renal calculus and left epididymitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that the Veteran's calcific density of the right lung is asymptomatic; it has not produced any impairment of pulmonary function.

2.  The competent and probative evidence of record shows that the Veteran's erectile dysfunction does not result in loss of the glans of the penis or more than half the penis, or any deformity of the penis.

3. The evidence does not show that the Veteran's service-connected calcific density of the right lung and erectile dysfunction disabilities are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.





CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for calcific density of the right lung are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.97, Diagnostic Code 6824 (2010).

2.  The criteria for a compensable initial disability rating for erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R § 4.115b, Diagnostic Codes 7520, 7521, 7522 (2010).

3.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for his service-connected calcific density in the right lung and erectile dysfunction.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in September 2008 and June 2010, the Board remanded these claims and ordered the AMC to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA), obtain all pertinent medical treatment records and associate them with the Veteran's claims folder, and schedule the Veteran for VA genitourinary and respiratory examinations.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in greater detail below.  Additionally, treatment records from Columbia, Missouri VA Medical Center were obtained and associated with the Veteran's claims folder.  Finally, the Veteran was scheduled for VA genitourinary and respiratory examinations in July 2009, and reports of these examinations were associated with his claims folder.  The Veteran's calcific density of the right lung and erectile dysfunction claims were readjudicated via the April 2010 and March 2011 SSOCs.  

Accordingly, the Board's remand instructions have been complied with respect to the Veteran's calcific density of the right lung and erectile dysfunction claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by letters mailed in February 2005 and September 2008, and notice with respect to the effective-date element of the claim, by a letter mailed in March 2006.  Although the September 2008 VCAA letter and March 2006 letter pertaining to the effective-date element of the claim were provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of these letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claims in April 2010 and March 2011 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, a medical treatise, and VA treatment records.  

The Veteran was afforded VA examinations in May 2005 and July 2009.  The examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's calcific density of the right lung and erectile dysfunction disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He withdrew his request for a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to increased disability ratings for calcific density of the right lung and erectile dysfunction.

Higher evaluation for Calcific Density of the Right Lung

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Veteran's service-connected calcific density of the right lung has been evaluated as noncompensable pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6899-6824 (2010).  See 38 C.F.R. § 4.27 (2010) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  As this disorder is not listed on the Rating Schedule, the RO assigned Diagnostic Code 6899 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010).  The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.97, Diagnostic Code 6824, relating to chronic lung abscess.  

Under the criteria therein, active infection with systemic symptoms shall be evaluated as 100 percent disabling; when the disease process is inactive, residuals shall be evaluated under the diagnostic code that most accurately reflects their nature.  Depending on the specific findings, the residuals are to be rated as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis.  Id.

Interstitial lung disease and restrictive lung disease are rated under the separate General Rating Formula for Interstitial Lung Disease, and chronic bronchitis is rated under Code 6600.  At a minimum, a compensable rating under the various criteria requires FVC measured at 75-80 percent predicted, or DLCO (SB) measured at 66-80 percent predicted (see 38 C.F.R. 4.97, Codes 6825 to 6833 (2010)); forced Expiratory Volume in one second (FEV-1) is 71 to 80 percent predicted; Forced Expiratory Volume in one second as a percentage of Forced Vital Capacity (FEV-1/FVC ) is 71 to 80 percent; or where DLCO (SB) is 66 to 80 percent predicted (see 38 C.F.R. § 4.97, Codes 6840-6845 (2010)); and FEV-1 or FEV-1/FVC is 71-80 percent of predicted, (DLCO (SB)) is 66-80 percent of predicted (see Code 6600), respectively.  In each instance, a compensable rating is essentially dependent on the level of pulmonary functioning impairment.

The competent and probative evidence of record shows that the Veteran's service-connected calcific density of the right lung is asymptomatic and does not impair pulmonary function.  The Veteran was provided a VA examination in May 2005 and a subsequent VA pulmonary examination in July 2009.  In an April 2010 addendum, the VA July 2009 examiner reported that "[t]he [V]eteran has no respiratory condition nor deficits or symptoms attributable to the calcific density."  His rationale was based on a review of X-ray reports of the Veteran's lungs dated from 1967 to 2009 which showed inconsistent findings with respect to calcific density.  The examiner specifically noted a review of the July 2009 X-ray results, which did not show calcific density in the right lung.  The examiner therefore noted that because no calcific density was observed, there can be no disease, deficit, or symptoms attributable to it.  

The VA examination reports appear to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including shortness of breath), has presented no clinical evidence that his calcific density of the right lung is related to his obstructive respiratory disease or manifests in any other lung disability.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his calcific density of the right lung.  That is, the Veteran is not competent to opinion on matters such as the etiology of his current calcific density of the right lung.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to his calcific density of the right lung causing obstructive respiratory disease or any other lung disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As such, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

Accordingly, there is no basis for assigning a compensable rating for the Veteran's calcific density of the right lung under any of the criteria for interstitial lung disease, restrictive lung disease, or bronchitis, as the competent evidence clearly shows that his service-connected disability does not adversely affect pulmonary function.  The Board therefore finds that a preponderance of the evidence is against the Veteran's claim for a compensable rating for calcific density of the right lung.  

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's calcific density of the right lung was more or less severe during the appeal period.  Specifically, as indicated above, the May 2005 and July 2009 VA examination reports, as well as VA treatment records, indicate that the Veteran's calcific density of the right lung symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a compensable disability rating for any time from January 2004 to the present. 

Higher evaluation for Erectile Dysfunction

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

As a result of his service-connected left epididymitis with left vasectomy and epididymectomy which manifests in erectile dysfunction, the Veteran has been awarded special monthly compensation for loss of use of a creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) (2010).  See a RO rating decision dated in November 1974.  The Veteran is also seeking a compensable schedular evaluation for this disability.

The Board observes that the rating schedule provides three codes for penile impairment.  Removal of half or more of the penis is rated as 30 percent disabling, or it is rated on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7520. Removal of the glans of the penis is rated as 20 percent disabling, or it is rated on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7521.  Deformity of the penis with loss of erectile power is rated as 20 percent disabling. 38 C.F.R.              § 4.115b, Code 7522.

The Veteran was afforded a VA examination in May 2005.  He indicated to the VA examiner that his erectile dysfunction began after his epididymectomy in September 1959.  He further stated that his erectile dysfunction was not responsive to Viagra and Muse treatment.  Upon examination, the VA examiner did not indicate any deformity of the penis.  He diagnosed the Veteran with erectile dysfunction related to postoperative epididymectomy.  

The Veteran was provided a subsequent VA examination in July 2009.  He reiterated his complaints of erectile dysfunction, to include lack of response to treatment such as Levitra and Viagra.  He stated that he used a vacuum pump device and retaining rings for sexual intercourse, and noted that the pump was effective for vaginal penetration, although sexual intercourse was impeded.  However, he did not state that the erectile dysfunction disability had effects on any other daily activities.  Upon examination, the VA examiner did not indicate any penile deformity.  Pertinently, he documented a normal examination of the penis.  

The competent and probative evidence of record therefore reflects that the Veteran's erectile dysfunction is responsive to treatment with a vacuum pump, and the Veteran is also able to achieve vaginal penetration.

Despite the Veteran's complaints of penile deformity and evidence that his erectile dysfunction has been progressively unresponsive to medication, the competent evidence does not indicate that any portion of the penis or the glans of the penis has been removed.  Indeed, there is no clinical evidence of any deformity of his penis. See, e.g., the July 2009 VA examination report.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, supra.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau and Buchanan, both supra.

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty achieving an erection), has presented no clinical evidence that his penis exhibits any form of physical deformity.  The Board finds that the Veteran as a lay person is not competent to opine on such matters.  That is, the Veteran is not competent to opine on matters such as whether his penis exhibits any form of physical deformity.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to his claim that his penis is physically deformed to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a deformity of the penis.

Consequently, the Board finds that the weight of the probative evidence is against a finding that the Veteran has a deformity of the penis.  Accordingly, the criteria for a compensable evaluation under Diagnostic Codes 7520, 7521 or 7522 are not met, and the claim for a compensable initial disability rating for erectile dysfunction must be denied.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected erectile dysfunction has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of a compensable disability rating during the period of time here under consideration.  Specifically, as discussed above, the competent and probative evidence of record, to include the May 2005 and July 2009 VA examination reports, as well as VA treatment records, indicate that the Veteran's erectile dysfunction symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a compensable disability rating for any time from January 20, 2005 to the present.

Extraschedular consideration

The Board also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected calcific density of the right lung and erectile dysfunction.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).
Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record shows that the Veteran retired in 1994 after working as a utility supervisor.  See the July 2009 VA examination report.  Pertinently, the Veteran indicated to the July 2009 VA examiner that he retired due to eligibility by age or duration of work.  Further, there is no indication that either the calcific density of the right lung or erectile dysfunction disabilities have created any unusual employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required frequent hospitalization as a result of either his calcific density of the right lung or erectile dysfunction disabilities during the period under consideration.  Moreover, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As mentioned above, the Veteran reported to the July 2009 VA examiner that he retired in 1994 due to eligibility by age or duration of work, and there is no evidence indicating otherwise.  Accordingly, the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to a compensable evaluation for a calcific density in the right lung is denied.

Entitlement to an initial compensable evaluation for service-connected erectile dysfunction, as secondary to the service-connected left epididymitis with left vasectomy and epididymectomy, is denied.


REMAND

Higher evaluations for Right Renal Calculus and Left Epididymitis

Unfortunately, additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for higher ratings for his right renal calculus and left epididymitis so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  Additionally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).

The Board notes that the Veteran was afforded a VA genitourinary examination in July 2009.  He noted that his right kidney stone was asymptomatic, although he indicated that he experiences pain in his right lower back as well as renal insufficiency and scrotal pain.  Upon examination, the VA examiner reported that there was no history of trauma to the genitourinary system, neoplasms, urinary tract infection, or general systemic symptoms due to genitourinary disease.  With respect to urinary symptoms, the examiner noted that the Veteran experienced urgency, hesitancy/difficulty starting stream, weak or intermittent stream, dysuria, dribbling, hematuria, voiding two to three hours during the day, voiding three times per night, and renal colic one to two times in the past 12 months.  The Veteran did not experience straining to urinate, urine retention, or urethral discharge.  Although the Veteran experienced urinary leakage, he did not require wearing of absorbent material.  Moreover, while the Veteran had a urinary tract stone, he was not prescribed a special diet, or any invasive or non-invasive procedures.  Further, the Veteran had a history of renal dysfunction or renal failure, but did not require dialysis.  He did not have a history of acute nephritis, hydronephrosis, or cardiovascular symptoms.  The examiner also noted upon examination that the Veteran had flank tenderness to percussion and deep palpation, but had normal bladder, anus and rectal walls, and urethra examinations as well as normal perineal sensation and no peripheral edema.  Examination of the Veteran's testicles showed that the Veteran's left testicle was two-thirds of its normal size as well as abnormal left epididymitis findings.  The examiner further noted hydrocele of the Veteran's right testicle, an enlarged prostate, and abnormal seminal vesicles examination.  

Crucially, the VA examiner failed to indicate whether the Veteran's urinary symptoms were attributable to either his right renal calculus or his left epididymitis.  Although he noted a diagnosis of renolithiasis with renal insufficiency, he indicated earlier in the examination report that the right renal calculus was asymptomatic.  Moreover, after finding that the Veteran experienced renal dysfunction, the examiner did not determine whether albuminuria was present in the Veteran's urine.  Further, he did not identify whether any nerve disability was involved in the source of the Veteran's testicular pain.  Accordingly, the Board finds that another remand is required.  In this regard, the Board observes that additional VA treatment records were obtained pursuant to the prior remand.  However, these treatment reports do not adequately fully describe the current severity of the Veteran's right renal calculus or left epididymitis in sufficient detail to rate these disabilities.  Accordingly, the Board is of the opinion that a new examination would be probative.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination with a physician or physicians with the appropriate expertise to evaluate the severity of the Veteran's service-connected left epididymitis and right renal calculus.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests should be accomplished and the findings reported in detail.

The examiner is asked to describe all symptoms or disabilities of the genitourinary system and to opine as to whether each symptom or disability is a result of the left epididymitis or the right renal calculus.

The examiner should note the extent to which the Veteran experiences voiding dysfunction (including urine leakage, frequency, or obstructed voiding) or renal dysfunction.

If the Veteran suffers from voiding dysfunction that requires the use of absorbent materials, these determinations should be expressed in terms of rate at which the absorbent materials must be chanced on a per day basis.

If the Veteran suffers from renal dysfunction, examination determinations should be expressed in terms of the Veteran's general health condition, including functionality of his kidney and other organ systems; whether the Veteran suffers from hypertension, to include blood pressure readings; whether albuminuria is present in the Veteran's urine; and whether the Veteran suffers from edema.

The examiner is asked to discuss the source of the Veteran's testicular pain, to include discussion of any nerve involvement.

The examination should include a complete rationale for the opinions expressed.

2.  Once the above-requested development has been completed, the right renal calculus and left epididymitis claims must be readjudicated.  If the decision remains adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


